Name: Commission Regulation (EEC) No 3467/91 of 29 November 1991 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 91 Official Journal of the European Communities No L 328/13 COMMISSION REGULATION (EEC) No 3467/91 of 29 November 1991 fixing production refunds on cereals and rice Annex to Regulation (EEC) No 2169/86 to establish the exact amount payable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 1 la (5) thereof, Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), as last, amended by Regulation (EEC) No 3655/90 (4) and in particular Article 6 thereof, Whereas Article 2 of Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment of production refunds in the cereals and rice sectors (^ as last amended by Regulation (EEC) No 1398/91 (6), provides that the production refund is to be fixed one per month ; whereas the same Article provides for the possibility of altering the calculated refund in the event of significant movements in the prices of maize and wheat ; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Article 1 The production refunds payable on cereals and rice in accordance with Regulation (EEC) No 1009/86 and calcu ­ lated in accordance with Regulation (EEC) No 2169/86 as amended shall be as follows in ECU 1 1 8,56 per tonne. Article 2 This Regulation shall enter into force on 1 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 94, 9 . 4. 1986, p. 6 . (4) OJ No L 362, 27. 12. 1990, p. 33 . (0 OJ No L 189, 11 . 7. 1986, p. 12. fa OJ No L 134, 29. 5 . 1991 , p. 19 .